PER CURIAM.
We decided upon the former'appeal in this case [21 F.(2d) 709] that the holder of an accident insurance policy was not entitled to recover for an accident which he had suffered because he had made material misrepresentations of fact in his application to the insurance company. He had failed to state, when questioned on the subject, that on six prior occasions he had collected indemnity for accident or sickness under a similar policy. The judgment of the District Court was therefore reversed and the ease remanded. At the second trial in the. lower court, there was no substantial change in the testimony in regard to the statements in the application, or their materiality to the risk, and consequently the District Judge directed a verdict for the company. The proceedings in this court on the secbnd appeal have taken the form of a re-argument of the point fully considered and decided in our former opinion. Under these circumstances, we think that opinion is the law of the case and should not now be reviewed. Linkous v. Virginian Ry. Co. (C. C. A. 4th) 242 F. 916, certiorari denied 245 U. S. 649, 38 S. Ct. 10, 62 L. Ed. 530; First National Bank of Oxford v. Old Dominion Trust Co. (C. C. A. 4th) 284 F. 128; Priester v. Southern Ry. Co. (C. C. A. 4th) 6 F.(2d) 878; Thompson v. Maxwell, 168 U. S. 456, 18 S. Ct. 121, 42 L. Ed. 539; Illinois v. Illinois Central R. R. Co., 184 U. S. 77, 91 to 93, 22 S. Ct. 300, 46 L. Ed. 440; Messinger v. Anderson, 225 U. S. 436, 32 S. Ct. 739, 56 L. Ed. 1152.
Affirmed.